Citation Nr: 9929430	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-21 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to February 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the RO 
which found that the veteran had not submitted new and 
material evidence such as to warrant reopening of her claim 
seeking service connection for an acquired psychiatric 
disorder.


FINDINGS OF FACT

1.  In a December 1990 decision, the Board denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder; an unappealed RO rating action in May 
1991 found that the veteran had not submitted new and 
material evidence subsequent to the December 1990 Board 
decision sufficient to reopen her claim.

2.  Additional evidence received subsequent to the May 1991 
rating decision, while to some extent new, is not of such 
significance that it must be considered in connection with 
all the evidence to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the unappealed May 1991 rating 
decision is not new and material; the decision of the Board 
in December 1990 denying the veteran's claim for service 
connection for an acquired psychiatric disorder is final and 
is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1100, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in May 1991, the veteran's attempt to 
reopen a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder based on the 
submission of new and material evidence was denied.  The 
veteran did not appeal that determination which followed a 
December 1990 Board decision denying the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder on the merits.  

Under the appropriate laws and regulations, the prior Board 
determination denying entitlement to service connection for 
an acquired psychiatric disorder is final and the veteran's 
claim as to service connection for an acquired psychiatric 
disorder may not be reopened absent the submission of new and 
material evidence.  38 U.S.C.A. § 5107(a).  In considering 
whether a claim may be reopened, a two-step analysis must be 
performed.  First, the Board must determine whether the 
evidence is both new and material.  If and only if the Board 
determines that the claimant has produced new and material 
evidence is the claim deemed to have been reopened and the 
case must be then evaluated on the basis of all the evidence 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The first step in the two-step analysis involves two 
questions:  (1) Is the newly presented evidence "new," that 
is, not previously submitted to agency decision makers and 
not cumulative or redundant; and, (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim.

The Board will first review the evidence that was before the 
Board in December 1990, when the claim was last considered on 
the merits, for purposes of clarity.  This evidence included 
the veteran's service medical records, which revealed no 
complaints, treatments or findings of a psychiatric disorder.  
An August 1981 service medical record of medical care did, 
however, note that administrative action to separate the 
veteran from service was being prepared and further indicated 
that such action might present an anxiety/upset or 
situational problem for the veteran.  Evidence of record 
before the Board in December 1990 also consisted of various 
documents from a sexual harassment suit, which the veteran 
initiated during service.  These records included transcripts 
of interviews with the veteran's co-workers and supervisors 
who described their opinion of the veteran.  While there were 
references to the veteran as tactless and immature, there was 
no indication that she displayed behavior indicative of 
mental illness.  Subsequent statements, dated in 1987 and 
1988 from some of the same military associates, included 
their recollection that the veteran underwent psychiatric 
evaluation during service although none could recall the 
outcome of the evaluation.

The evidence before the Board in December 1990 also included 
post service VA and private clinical data.  Pertinent VA data 
consisted of a summary of the veteran's VA hospitalization 
beginning in May 1983 for evaluation and treatment of a 
schizophreniform disorder and a report of a comprehensive VA 
psychiatric examination in September 1983 which diagnosed a 
schizophreniform disorder in partial remission.  The private 
clinical data contained a report of the veteran's 
hospitalization beginning in August 1983 at the University of 
Pittsburgh Western Psychiatric Institute and Clinic for 
further evaluation and treatment, and a report from her 
psychiatric rehabilitation counselor dated in August 1987 and 
additional psychiatric and/or psychological reports prepared 
in the mid 1980's for the Pennsylvania Bureau of Disability 
Determination.  These reports reviewed the veteran's 
background, the history of her psychiatric illness as well as 
problems she experienced in service and subsequent to service 
especially within a work environment.  The records also 
included the evaluation and counseling the veteran received 
from vocational rehabilitation services.

Also before the Board in December 1990 was the testimony of 
the veteran and her mother at a February 1988 personal 
hearing on appeal.  The veteran on this occasion described 
the harassment and other problems she believed she 
experienced in service.  She also described difficulties in 
her life subsequent to service.  The veteran's mother 
described the veteran's behavior following service noting 
that she appeared to behave in a paranoid and bizarre manner.

An August 1990 letter from a social worker with Catholic 
Charities was also before the Board in December 1990.  This 
letter noted that the veteran was a client of this 
organization in 1982.  Her case was reported to have been 
closed in 1983 and pertinent records destroyed in 1988.

Based on the above clinical evidence, testimony and lay 
statements the Board determined in its December 1990 decision 
that the veteran's schizophrenia had been shown to have 
initially manifested more than one year after service and was 
unrelated to such service.

In March 1991 the veteran in support of an initial attempt to 
reopen her claim for service connection for an acquired 
psychiatric disorder submitted into the record a December 
1990 letter from Catholic Charities.  This letter noted that 
a counselor in that organization between December 1982 and 
April 1983 provided the veteran individual therapy.  Also 
received was a copy of the August 1981 service department 
progress note described above.

An unappealed rating action by the RO in May 1991 found that 
the evidence submitted by the veteran since the December 1990 
Board decision was not new and material such as to reopen the 
veteran's claim.

Evidence adduced since the May 1991 rating decision includes 
VA and private clinical data.  The private clinical data 
consists of records of evaluation and treatment provided to 
the veteran between August 1983 and August 1995 by the 
University of Pittsburgh Western Psychiatric Institute.  
These records disclose that the veteran was initially 
hospitalized at that facility in August 1983 with a diagnosis 
of schizophreniform disorder for which she was treated with 
Mellaril.  Since that initial hospitalization she has had 
multiple admissions to this facility for chronic paranoid 
schizophrenia and has received regular psychiatric treatment 
through an outpatient program.  She has been noted to have 
fluctuating insight into her illness and to be noncompliant 
with her outpatient treatment.  

Statements, dated in August 1995 and July 1996, from the 
veteran's mother, a registered nurse with some training in 
psychiatric nursing, and submitted in connection with the 
veteran's current appeal, provide information on the 
veteran's psychosocial history.  These statements describe 
the veteran as having an essentially normal childhood with no 
evidence of psychiatric problems prior to her military 
service.  While in service, the veteran reportedly informed 
her mother that she was being sexually harassed and shunned 
by co-workers.  Her mother expressed a belief that the 
veteran's mental decompensation began at this point and was 
attributable to these events.  She further stated that the 
veteran resigned her commission and sought employment in the 
private sector but experienced difficulties, lost her job and 
subsequently became clearly psychotic requiring psychiatric 
hospitalization in May 1983.  It was the expressed belief of 
the veteran's mother that the veteran's "experiences in the 
service changed her life forever."

At a personal hearing on appeal in November 1996, the veteran 
described her difficulties in service with her superior 
officer.  She said that sexual harassment by this individual 
caused her to have a nervous breakdown and destroyed her 
military career.  She testified that she saw a psychiatrist 
in service on three occasions in relation to her difficulties 
and that he, in effect, suggested that she suffered from 
schizophrenia although he did not diagnose this disorder.  
Further testimony elicited from the veteran disclosed that 
she joined a religious cult immediately following service and 
believed at that time "radio and TV was directing me."  The 
veteran said that she was provided psychiatric treatment by 
Catholic Charities in 1982.  The veteran's representative 
pointed to this treatment as evidence of psychiatric 
symptomatology within the veteran's initial post service 
year.

Also added to the record are several newspaper articles 
relating to sexual harassment in the Army and a VA post-
traumatic stress disorder examination provided to the veteran 
in March 1997.  On this examination, the veteran described 
her experiences in service with ongoing harassment and 
related difficulties.  She further described difficulty 
securing and maintaining employment subsequent to service.  
Following mental status examination, chronic paranoid 
schizophrenia was diagnosed.

The Board has reviewed the evidence submitted since the May 
1991 rating decision and has determined that the evidence is 
for the most part cumulative of previously presented 
evidence.  Specifically, the clinical evidence received 
contains the same clinical impressions relative to the 
veteran's psychiatric disorder that were in the record prior 
to the May 1991 rating decision.  This evidence demonstrates 
that the veteran has been diagnostically assessed as 
suffering from chronic paranoid schizophrenia and has 
continued to receive evaluation and treatment for mental 
illness since May 1983.  Inasmuch as this evidence only 
confirms or supplements the previously established diagnosis 
of chronic paranoid schizophrenia it is not "new."

The testimony in November 1996 is also not new evidence since 
assertions that the veteran experienced sexual harassment in 
service, which resulted in the onset of her psychiatric 
problems, and that she required counseling by a service 
psychologist were similarly made at her earlier hearing in 
February 1988.  Here we observe that the veteran's testimony 
in November 1996 essentially duplicates earlier testimony 
and/or statements of the veteran.  The fact that additional 
sworn testimony has been presented does not provide a basis 
for reopening the claim.  The recounting is not new.  
Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  See also 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

The newspaper articles submitted by the veteran referring to 
charges of rampant sexual harassment in the United States 
Army while new are not material.  These articles clearly do 
not demonstrate that the veteran had the onset of an acquired 
psychiatric disorder in service or within the immediate post 
service period.  Thus they clearly do not bear directly or 
substantially upon the matter under consideration nor are 
they so significant that they require consideration to fairly 
decide the merits of the veteran's claim. 

The Board has also considered the statement submitted by the 
veteran's mother, a registered nurse, with experience in 
psychiatric nursing.  A review of these statements shows that 
they essentially duplicate the testimony proffered by her in 
February 1988 and previously of record when the Board 
considered this matter in December 1990.  Statements which 
merely reiterate previously sworn testimony are not 
considered to be new such as to require reopening of a 
previously denied claim.

In sum, the evidence submitted since the May 1991 rating 
decision is either cumulative of evidence already on file or 
not of such significance that it must be considered in 
connection with all the evidence to fairly decide the merits 
of the veteran's claim.  As such, there is no additional 
evidence which is both new and material, and the claim for 
entitlement to service connection for acquired psychiatric 
disorder is not reopened.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for an acquired psychiatric 
disorder, the appeal is denied.



		
	J. E. DAY
	Member, Board of Veterans' Appeals




 

